Exhibit 99.1 TEAM Nation Holding Corporation (Formerly Real Estate Services Holding, Inc.) Consolidated Financial Statements From Inception of Operations (February1, 2007) through December 31, 2007 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Team Nation Holding Corporation and Subsidiaries (Formerly Real Estate Services Holding, Inc.) We have audited the accompanying consolidated balance sheet of Team Nation Holding Corporation and Subsidiaries (formerly Real Estate Services Holding, Inc.) as of December 31, 2007, and the related consolidated statements of operations, stockholders’ equity and cash flows from inception of operations on February 1, 2007 through December 31, 2007. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Team Nation Holding Corporation and Subsidiaries (formerly Real Estate Services Holding, Inc.) as of December 31, 2007, and the related consolidated statements of operations, stockholders’ equity and cash flows from inception of operations on February 1, 2007 through December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 9 to the consolidated financial statements, the Company had negative working capital of $1,307,513 and had a deficit in stockholders’ equity of $649,841, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 9.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada June 18, 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702) 253-7499 Fax (702) 253-7501 TEAM NATION HOLDING CORPORATION AND SUBSIDIARIES (Formerly Real Estate Services Holding, Inc.) Consolidated Balance Sheet December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 34,092 Restricted cash 100,000 Accounts receivable - affiliates, net 55,510 Lease settlement receivable 84,194 Due from affiliates 104,060 Prepaid expenses 3,459 Total current assets 381,315 Furniture and equipment, net 10,659 Lease settlement receivable 84,193 Notes receivable - stockholders 3,580,494 Title plant 626,133 Other assets 13,000 Total assets $ 4,695,794 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 40,156 Accrued expenses 6,000 Accrued shutdown expenses 136,344 Notes payable and current portion of long-term debt 1,506,328 Total current liabilities 1,688,828 Long-term debt, less current portion 3,095,954 Note payable affiliate, net of discount of $83,867 426,133 Notes payable - shareholders 17,300 Accrued shutdown expense 117,420 Total liabilities 5,345,635 Commitments and contingencies Stockholders' equity (deficit): Common stock: no par value; 100,000 shares authorized, issued and outstanding at December 31, 2007 113,212 Accumulated deficit (763,053 ) Total stockholders' equity (deficit) (649,841 ) Total liabilities and stockholders' equity (deficit) $ 4,695,794 See accompanying notes to consolidated financial statements TEAM NATION HOLDING CORPORATION AND SUBSIDIARIES (Formerly Real Estate Services Holding, Inc.) Consolidated Statement of Operations From inception of operations (February 1, 2007) through December 31, 2007 Revenues $ 169,910 Costs and expenses Selling, general and administrative expense 294,326 Interest expense 199,672 493,998 Loss from operations (324,088 ) Interest income 5,094 Loss from continuing operations before income taxes (318,994 ) Provision for income taxes - Loss from continuing operations (318,994 ) Discontinued operations: Loss from discontinued operations (444,059 ) Provision for income taxes - Loss from discontinued operations (444,059 ) Net loss $ (763,053 ) Net loss per common share, basic and diluted Continuing operations $ (3.19 ) Discontinued operations (4.44 ) $ (7.63 ) Weighted average common shares outstanding 100,000 See accompanying notes to consolidated financial statements. TEAM NATION HOLDING CORPORATION AND SUBSIDIARIES (Formerly Real Estate Services Holding, Inc.) Consolidated Statement of Stockholders' Equity (Deficit) From inception of oerations (February 1, 2007) through December 31, Common stock Accumulated Shares Amount Deficit Total BALANCE February 1, 2007 - $ - $ - $ - Common stock issued for cash 100,000 100,000 - 100,000 Expenses paid by shareholders - 13,212 - 13,212 Net loss - - (763,053 ) (763,053 ) BALANCE December 31, 2007 100,000 $ 113,212 $ (763,053 ) $ (649,841 ) See accompanying notes to consolidated financial statements. TEAM NATION HOLDING CORPORATION AND SUBSIDIARIES (Formerly Real Estate Services Holding, Inc.) Consolidated Statement of Cash Flows From inception of operations (February 1, 2007) through December 31, 2007 Operating activities Net loss $ (763,053 ) Loss from discontinued operations 444,059 (318,994 ) Adjustments to reconcile net loss to net cash used in operating activities: Expenses paid by shareholders 13,212 Accounts receivable (55,510 ) Accounts payable 32,210 Loans to affiliates (103,595 ) Net cash used in operating activities - continuing operations (432,677 ) Net cash used in operating activities - discontinued operations (346,583 ) Net cash used in operating activities (779,260 ) Investing activities Acquisition of title plant (200,000 ) Payments received on shareholder loans 19,041 Loans to shareholders (2,600,000 ) Net cash used in investing activities - continuing operations (2,780,959 ) Net cash used in investing activities - discontinued operations (4,420 ) Net cash used in investing activities (2,785,379 ) Financing activities Loan proceeds 3,647,150 Repayment of notes payable and long-term debt (61,233 ) Restricted cash (100,000 ) Sale of common stock 100,000 Net cash provided by financing activities - continuing operations 3,585,917 Net cash provided by financing activities - discontinued operations 12,814 Net cash provided by financing activities 3,598,731 Net increase in cash and cash equivalents 34,092 Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ 34,092 Supplemental cash flow information Cash paid for interest and income taxes: Interest $ 199,672 Income taxes - Non-cash investing and financing activities: Loans assumed from shareholders 1,000,000 Loan made as part of purchase of title plant, less discount of $83,867 426,133 See accompanying notes to consolidated financial statements. TEAM NATION HOLDING CORPORATION AND SUBSIDIARIES (Formerly Real Estate Services Holding, Inc.) Notes to Consolidated Financial Statements NOTE 1: ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization The consolidated financial statements include the accounts of TEAM Nation Holding Corporation (“TEAM”) (formerly Real Estate Services Holding, Inc.) and its two wholly owned subsidiaries, Escrow Nation, Inc. (“ESCROW”) and Mortgage Nation, Inc. (“MORTGAGE”) (collectively the “Company”).All significant intercompany balances and transactions have been eliminated. The Company was incorporated in California on November 22, 2006 as Real Estate Services Holding, Inc. and changed its name to Team on June 21, 2007.ESCROW is a California corporation organized on November 1, 2006 and MORTGAGE is a California corporation organized on November 17, TEAM, ESCROW and MORTGAGE commenced operations on February 1, 2007. Effective June 17, 2008, Suncross Exploration Corporation (“SUNCROSS”) and the shareholders of TEAM made and entered into a stock for stock exchange agreement.The shareholders of TEAM exchanged all of their outstanding common shares, for 25,000,000 shares of SUNCROSS.Completion of the exchange agreement resulted in the TEAM shareholders having control of SUNCROSS.Accordingly, the transaction will be recorded for accounting purposes as the acquisition of TEAM by SUNCROSS with TEAM as the acquirer (reverse acquisition). Business TEAM is a management and services company specializing in distressed asset acquisition, fund management, management solutions for title companies, and title production services.The Company will utilize its business relationships, experience, and analytics to analyze, evaluate, and acquire distressed security instruments, bonds (including RMBS, CMBS, CDO and CMO), REO and non-performing notes at significant discounts from illiquid institutions and banks.The Company also focuses on counter-cyclical growth to acquire, manage and consult for title, escrow, mortgage, real estate and REO companies. In December 2007, TEAM entered into contracts to manage all operations of two title companies operating in Southern California.TEAM provides management, title plant and production services, customer service, sales and marketing support, HR administration, IT administration and accounting services to both companies in exchange for fees and a percentage of net profits from the operations. Cash and cash equivalents The Company considers all cash on hand; cash in banks and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents.At times cash and cash equivalent balances at a limited number of banks and financial institutions may exceed insurable amounts.The Company believes it mitigates its risks by depositing cash or investing in cash equivalents in major financial institutions. Restricted cash Team maintains a certificate of deposit with a bank in the amount of $100,000 which is collateral on a line-of-credit note with the bank. Property and equipment Property and equipment, principally office furniture and equipment are recorded at cost and are depreciated using the straight-line method over the estimated useful lives of the respective assets, primarily 5-7 years.Maintenance and repairs are charged to selling, general and administrative expense when incurred and improvements are capitalized. Revenue recognition At December 31, 2007, TEAM’s revenue was derived from management and production services.Revenue from services is recognized when the service is performed. Income taxes The Company prepared its income tax returns in 2007 utilizing a Subchapter S election.Accordingly, the loss is allocated to the shareholders of the Company and the Company does not provide for income taxes. Earnings (loss) per common share Earnings (loss) per common share are calculated under the provisions of SFAS No. 128,“Earnings per Share” (“SFAS No. 128”), which established new standards for computing and presenting earnings per share. SFAS No. 128 requires the Company to report both basic earnings per share, which is based on the weighted-average number of common shares outstanding, and diluted earnings per share, which is based on the weighted-average number of common shares outstanding plus all potential dilutive shares outstanding.At December 31, 2007, there are no potentially dilutive common stock equivalents.Accordingly, basic and diluted earnings (loss) per share are the same for the period presented. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair value of financial instruments Financial instruments consist of accounts payable, accrued expenses and short-term borrowings. The carrying amount of these financial instruments approximates fair value due to their short-term nature or the current rates at which the Company could borrow funds with similar remaining maturities. Contingencies Certain conditions may exist as of the date financial statements are issued, which may result in a loss to the Company, but which will only be resolved when one or more future events occur or fail to occur.Company management and its legal counsel assess such contingencies related to legal proceeding that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought therein.If the assessment of a contingency indicates that it is probably that a liability has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potentially material loss contingency is not probable but is reasonably possible, or if probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable would be disclosed. Intangible costs The Company records goodwill and intangible assets arising from business combinations in accordance with SFAS No. 141 “Business Combinations” (“SFAS 141”) which requires that the purchase method of accounting be used for all business combinations initiated after June 30, 2001.SFAS 141 also specifies the criteria applicable to intangible assets acquired in a purchase method business combination to be recognized and reported apart from goodwill. The Company accounts for intangible assets in accordance with SFAS 142 “Goodwill and other Intangible Assets” (“SFAS 142”).SFAS 142 requires that goodwill and intangible assets with indefinite useful lives no longer be amortized, but instead be tested at least annually for impairment.SFAS 142 also requires that intangible assets with definite useful lives be amortized over that period to their estimated residual value, and be reviewed for impairment. Recent accounting pronouncements There are several new accounting pronouncements issued by the Financial Accounting Standards Board (“FASB”) which are not yet effective.Each of these pronouncements, as applicable, has been or will be adopted by the Company.Management does not believe any of these accounting pronouncements has had or will have a material impact on the Company’s financial position or operating results. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measures” (“SFAS 157”).This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, expands disclosures about fair value measurements, and applies under other accounting pronouncements that require or permit fair value measurements.SFAS 157 does not require any new fair value measurements.However, the FASB anticipates that for some entities, the application of SFAS 157 will change current practice.SFAS 157 is effective for fiscal years beginning after November 15, 2007, which for us would be our fiscal year beginning January 1, 2008.The Company is currently evaluating the impact of SFAS 157 but does not expect that it will have a material impact on its financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.”This statement permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007, which for the Company would be its fiscal year beginning January 1, 2008.The Company is currently evaluating the impact of SFAS No. 159, but does not expect that it will have a material impact on its financial statements. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in
